Citation Nr: 1208052	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO. 06-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD). 

2. Entitlement to a rating in excess of 20 percent for degenerative arthritis of the cervical spine. 

3. Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's non-compensable disability rating for COPD to 10 percent, effective March 11, 2005, and denied requests to increase his disability ratings for degenerative arthritis of the cervical spine and the lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

In January 2009, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO. That Veterans Law Judge is no longer employed by the Board. The Veteran was advised of such in October 2011. He replied that he wants to appear at a hearing before a Veterans Law Judge of the Board at his local regional office. Therefore, the case is being remanded so that the Veteran can be afforded a new hearing in accordance with 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Video Conference hearing or Travel Board hearing (whichever can be scheduled earlier) before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


